Citation Nr: 0214215	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  02-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right great toe, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased rating for residuals of 
frostbite of the left great toe, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1950 to 
March 1952.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's residuals of frostbite of the right great 
toe are manifested by mild symptoms including paresthesias, 
numbness, and tingling, but he is otherwise neurologically 
intact, as well as orthopedically and vascularly intact, 
without persistent moderate swelling, tenderness, or redness 
in the right great toe.  

2.  The appellant's residuals of frostbite of the left great 
toe are manifested by mild symptoms including paresthesias, 
numbness, and tingling, but he is otherwise neurologically 
intact, as well as orthopedically and vascularly intact, 
without persistent moderate swelling, tenderness, or redness 
in the left great toe.  

3.  The appellant's PTSD is productive of no more than mild 
or transient symptoms that result in some occupational and 
social impairment.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of frostbite of the right great toe are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7122 (2002).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of frostbite of the right great toe are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. 
Part 4, Diagnostic Code 7122 (2002).  

3.  The criteria for a rating in excess of 10 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp 2002); 38 C.F.R. Part 4, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b)).  In the present case, the appellant 
has been notified in the November 2001 rating decision and 
the July 2002 statement of the case (SOC) of the evidence 
necessary to substantiate his claims for increased ratings 
for residuals of frostbite of the right great toe, residuals 
of frostbite of the left great toe, and PTSD, and of the 
applicable laws and regulations.  In June 2001, the RO sent 
the appellant a letter notifying him about the VCAA, and 
informing him of what evidence was necessary in order for VA 
to grant his claims.  It informed him that it would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with a copy of the November 
2001 rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  The Board 
concludes that the discussions in the rating decision and the 
SOC, along with the June 2001 VA letter, adequately informed 
the appellant of the evidence needed to substantiate his 
claims, specifying evidence needed from the veteran and what 
evidence VA would assist in obtaining, complying with VA's 
notification requirements that are set out in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)).  The record 
shows that the RO has secured the appellant's service medical 
records and private medical records since service.  Further, 
in keeping with the duty to assist, the appellant was 
provided VA examinations in October 2001.  The appellant has 
not identified any additional records that may still be 
outstanding.  The Board notes that the appellant presented 
testimony regarding his claims at his July 2002 Video 
Conference hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

I.  Residuals of Frostbite of the Right and Left Great Toes

The appellant asserts that the residuals of frostbite of his 
right and left great toes are more severely disabling than 
current evaluated, thereby warranting ratings greater than 10 
percent for each great toe.  

Official service records reflect that the veteran was exposed 
to harsh climatic conditions during his service in the U.S. 
Marine Corps at the Chosin Reservoir in Korea.  At an October 
2001 VA examination for cold injuries, the appellant gave a 
history of exposure to cold in Korea that caused both great 
toes to become red, but not black.  He indicated that while 
he had never received any treatment for frostbite, he had 
experienced paresthesias with numbness and tingling in both 
great toes.  There is no history of amputations, cold 
symptoms, cold sensation, runny nose, hyperhidrosis, 
infections, breakdown of ulceration, frostbite, scars, skin 
cancer, arthritis, skin color, cold feeling, or pain.  
Examination revealed that the appellant's carriage, gait, and 
posture were normal, as was his skin.  There were no scars, 
and nails were normal, except for slight thickening of the 
great toes.  The appellant was considered intact 
neurologically, except for paresthesias involving the great 
toes, as well as intact both orthopedically and vascularly.  
The diagnosis was status post cold exposure in Korea with 
current paresthesias involving both great toes.  

At his July 2002 Video Conference hearing, the appellant 
testified that he received pedicures for his toes and that 
cold weather bothered his toes.  He indicated that he wore 
special shoes and that he was unable to walk very far before 
having to sit down because his toes would go numb and start 
hurting.  

A November 2001 rating decision granted service connection 
and separate 10 percent ratings for residuals of frostbite of 
the right great toe and left great toe, under Diagnostic Code 
7122.  

Residuals of frozen feet (immersion foot) with loss of toes, 
or parts, and persistent severe symptoms are assigned a 50 
percent evaluation when the condition is bilateral and a 30 
percent evaluation when the condition is unilateral.  When 
the residuals are manifested by persistent moderate swelling, 
tenderness, redness, etc:, a 30 percent evaluation is 
assigned for a bilateral condition, and a 20 percent 
evaluation if the condition is unilateral.  For mild 
symptoms, such as chilblains, a 10 percent evaluation is 
assigned for either a bilateral or unilateral condition.  
38 C.F.R. § 4.104, Diagnostic Code 7122.  

While the evidence indicates that the appellant experiences 
paresthesias, numbness, and tingling as residuals of 
frostbite involving both great toes, he is otherwise 
neurologically intact, as well as being orthopedically and 
vascularly intact.  He is not shown to have symptoms such as 
persistent moderate swelling, tenderness, or redness in the 
great toes, which would indicate more than mild symptoms.  
The frostbite has not required medical treatment since 
service.  Therefore, the Board is unable to identify a basis 
to grant a rating higher than 10 percent each for residuals 
of frostbite of the right and left great toes.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and separate 10 percent ratings for residuals of 
frostbite of the right and left great toes by the November 
2001 rating decision, and his current appeal was based on 
that decision, the Board must consider staged ratings under 
Fenderson.  The Board notes that the effective date of the 10 
percent ratings was September 6, 2000, the date the appellant 
filed his original claim for entitlement to service 
connection for residuals of frostbite of both great toes.  
Because the evidence does not demonstrate that the 
appellant's residuals of frostbite of each great toe has 
included persistent moderate swelling, tenderness, or redness 
at any time since the original claim was filed, so as to 
indicate the presence of more than mild symptoms, the Board 
finds that staged ratings are not warranted for the 
appellant's residuals of frostbite of the right and left 
great toes.  

II.  PTSD

The appellant argues that his PTSD is more severely disabling 
than currently evaluated.  

At an October 2001 VA psychiatric examination, it was noted 
that the appellant had been married for 50 years.  He 
described his marriage as "fine" and stated that he and his 
wife often engaged in activities together, including going to 
the casino, dining out, and having friends over.  He 
indicated that he had some close friends and enjoyed 
socializing with them, but that he also had periods when he 
preferred to be alone.  He reported that his relationship 
with his 49 year-old daughter was fine and that he saw her 
almost every day.  He provided a history of having worked as 
a pipeline welder from 1954 until 1978, at which time he had 
bypass surgery.  He denied difficulties with supervisors and 
co-workers and reported generally positive relationships.  
Following the 1978 bypass surgery, he drove a truck part time 
for a local company until 1983 when he went on disability.  
He reported that his only psychiatric treatment was being 
prescribed Valium on an as needed basis, and that he had 
heart problems and high blood pressure.  He indicated that he 
tried to forget the things he didn't like, but wasn't always 
successful in doing so.  

At the examination, the appellant was cooperative, alert, and 
oriented to time, place, person, and situation.  He was 
neatly groomed with adequate hygiene.  His affect varied 
appropriately throughout the interview, and he became 
extremely tearful when describing his military experiences.  
Speech was generally normal with regard to production, 
volume, content, and clarity.  No delusions or hallucinations 
were detected, and he denied any suicidal or homicidal 
ideation.  He indicated that he had occasional recurrent and 
intrusive thoughts about his combat experiences and 
significant psychological reactivity when exposed to cues 
that symbolized or resembled an aspect of a traumatic event.  
He reported that he avoided thoughts, feelings, and 
conversations associated with the trauma, along with 
activities that reminded him of the trauma, and that he 
experienced inability or difficulty recalling important 
information about aspects of the trauma.  He described 
irritability and difficulty concentrating.  The examiner 
stated that the appellant's overall symptomatology appeared 
to be mild and that he appeared capable of managing his own 
affairs.  The diagnosis was PTSD, with a Global Assessment of 
Functioning (GAF) of 62.  The examiner opined that the 
occupational impairment since 1983 that had caused the 
appellant to go on disability was directly related to his 
having bypass surgery and did not appear to be related to his 
PTSD symptomatology.  The examiner further noted that while 
the appellant had some difficulty with social functioning in 
that he had few close friends other than family and did tend 
to isolate on occasion, particularly when reminded by events 
about his military experiences, his GAF was based on some 
mild symptoms of PTSD and his report that he generally 
functioned fairly well.  

At his July 2002 Video Conference hearing, the appellant 
testified that he experienced nightmares and unpleasant 
memories but was not receiving treatment for his PTSD, other 
than taking Valium approximately once a week, to help him go 
to sleep.  

Under the general rating formula for mental disorders, a 100 
evaluation is assigned when PTSD results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 50 percent evaluation is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events.  A 10 percent evaluation is 
assigned for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A noncompensable evaluation is assigned for a 
formally diagnosed mental condition which is manifested by 
symptoms that are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The evidence indicates that the appellant's PTSD results in 
no more than some occupational and social impairment due to 
mild or transient symptoms.  He is not receiving any 
psychiatric treatment, and the clinical findings do not show 
that his PTSD is productive of depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss so as to result in occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks.  Hence, the Board finds that a 
higher rating is not warranted for the appellant's PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in the case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection of a disability, staged ratings were to be 
considered.  Inasmuch as the appellant was granted service 
connection and a 10 percent evaluation for PTSD by the 
November 2001 rating decision, and his current appeal was 
based on that decision, the Board must consider staged 
ratings under Fenderson.  The Board notes that the effective 
date of the 10 percent rating was September 6, 2000, the date 
the appellant filed his original claim for entitlement to 
service connection for PTSD.  Because the evidence does not 
demonstrate that he has experienced more than mild symptoms 
attributable to his PTSD at any time since the original claim 
was filed, the Board finds that staged ratings are not 
warranted for the appellant's PTSD.  

ORDER

Increased rating for residuals of frostbite of the right 
great toe, frostbite of the left great toe, and PTSD are 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

